                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )                8:20CR241
                                                )
       vs.                                      )
                                                )
LINDSEY L. BIXBY,                               )                    ORDER
                                                )
                      Defendant.                )


       This matter is before the court on Defendant’s Unopposed Motion to Continue Trial [48].
Defendant’s counsel has a conflict with the current trial date. On June 29, 2021, the court had a
telephone conference with the attorneys. As a result of the telephone conference the parties
needed to check on witness’s availability. Based on the information provided during the telephone
conference, and the subsequent information that has been provided to the court by the parties,
the court finds good cause to grant the continuance.

       IT IS ORDERED that the Motion to Continue Trial [48] is granted, as follows:

       1. The jury trial now set for September 28, 2021, is continued to November 2, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 2, 2021,
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       4. The Motion in Limines hearing currently set for September 23, 2021 at 9:00 a.m. is
          continued to October 21, 2021 at 9:00 a.m. Any Motion in Limine shall be filed no later
          than two weeks prior to the hearing date.

       DATED: July 12, 2021.

                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
